AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

 

 

To:

Date:

United States of America )
Plaintiff )
V. 5 Case No. 18 cr. 204 (NGG)
Keith Raniere, et. al. )
Defendant )
APPEARANCE OF COUNSEL

The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

 

 

_

Andrea S. Tazioli (#026621)

Printed name and bar number

KW Law, LLP
6122 N. 7th Street, Suite D
Phoenix, AZ 85014

Lauren Salzman L
fi fy
{ / / / | +
} j J, | / | 7 ~ \
A VY A : ts Ut A ~ aD Y, J / f (
01/12/2021 Sis ve L™ <" £a
_~ Attorney's signature )

 

Address

andrea@kwlaw.co

 

E-mail address

(602) 609-7367

 

Telephone number

(602) 663-9367

 

FAX number
